Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 6 has a period ''.'' in between the claim itself, specifically in line 3, which is improper format for claim language.  Applicant is reminded all claims should be in single sentence form.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
numeral 11d in Fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites the limitation "the side" in line 2 and “the first spread materials interposing layer”, in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “the first spread materials interposing layer”, in line 2.  There is insufficient antecedent basis for this limitation in the claim.
         
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 7-9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rabinowitz et al. (US 9,127,990 B2).
              With respect to independent Claim 1, Rabinowitz et al. disclose(s): A time-temperature indicating module (Fig. 10) comprising: a spread materials interposing layer (1 in Fig. 10), where the spread material melts when the temperature changes (column 4, lines 40-55) ; a spread medium layer provided above the spread materials interposing layer and absorbs the spread material to allow it to disperse (301 in Fig. 10); a indicating layer provided above the spread medium layer (307 in Fig. 10), which enables the user to see from the exterior whether the spread medium is spread or not (Fig. 10); and a starting member provided on the inside of the spread materials interposing layer (304 in Fig. 11), which enables the spread material and spread medium layer to come into contact via a crack generated by external pressure (Fig. 10 and column 5, lines 39-41).

With respect to Claim 7, Rabinowitz et al. teach(es) the module of independent Claim 1. Rabinowitz et al. further disclose(s): wherein the starting member is a type of synthetic resin, which may include a crystalline compound that at minimum contains either a calcium carbonate powder or titanium dioxide (column 3, lines 19-34).

With respect to Claim 8, Rabinowitz et al. teach(es) the module of independent Claim 1. Rabinowitz et al. further disclose(s): further comprises protective member printed to cover the exterior of the starting member (column 10, lines 49-50).

With respect to Claim 9, Rabinowitz et al. teach(es) the module of independent Claim 1. Rabinowitz et al. further disclose(s): wherein the spread medium layer is a type of micro-porous film (column 3, lines 19-21).
With respect to Claim 12, Rabinowitz et al. teach(es) the module of independent Claim 1. Rabinowitz et al. further disclose(s): wherein the indicating layer is be made of a laminated synthetic resin film, which is at least one of the following materials: polyethylene terephthalate (PET), polypropylene (PP), polyethylene (PE), and nylon (NY) (column 10, lines 37-41).

With respect to Claim 13, Rabinowitz et al. teach(es) the module of independent Claim 1. Rabinowitz et al. further disclose(s): wherein the spread materials interposing layer is laminated further with an anti-leakage film that prevents the spread material from flowing out via the bottom of the spread materials interposing layer (303 in Fig. 10).

Allowable Subject Matter
Claim(s) 2-6 and 10-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form correcting the claim objections and including all of the limitations of the base claim and any intervening claims. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance for Claim(s) 2-6 and 10-11: the prior art does not disclose or suggest a time-temperature indicating module comprising wherein a spread materials interposing layer comprises: a first interposed layer where a hole is formed; a second interposed layer laminated along the edge of the bottom surface of the first interposed layer; and a section containing the spread material, which is provided between the first and the second interposed layers and filled with the spread material, and having a feature where the spread material flows through the hole into the spread medium layer in combination with the remaining limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to time-temperature modules: US 8,061,294 B2 (Suda et al.); US 9,310,258 B2 (Selman et al.); US 9,410,852 B2 (Park et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-





/TC/
24 February 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861